

115 HR 5805 IH: To designate certain amounts authorized to be appropriated for the provision by the Secretary of Veterans Affairs of hospital care and medical services in non-Department of Veterans Affairs facilities pursuant to contracts as changes in concepts and definitions for certain budgetary purposes, and for other purposes.
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5805IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Mr. Lamb introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo designate certain amounts authorized to be appropriated for the provision by the Secretary of
			 Veterans Affairs of hospital care and medical services in non-Department
			 of Veterans Affairs facilities pursuant to contracts as changes in
			 concepts and definitions for certain budgetary purposes, and for other
			 purposes.
	
		1.Designation of certain amounts authorized to be appropriated for the Department of Veterans Affairs
			 as changes in concepts and definitions
 (a)In generalAmounts authorized to be appropriated to carry out section 1703 of title 38, United States Code, shall be considered changes in concepts and definitions pursuant to section 251(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(1)). These changes shall be reflected only in the budget year in each sequestration preview report required by section 254(c) of such Act. For each budget year, the baseline level of new budget authority using up-to-date concepts and definitions shall be equal to the discretionary appropriations that are specified for those authorizations of appropriations in the budget that the President submits under section 1105 of title 31, United States Code, including those already provided for that fiscal year as advance discretionary new budget authority.
 (b)Adjustment of fiscal year 2019 discretionary spending limitsWithin 15 days of the publication of a final rule in the Federal Register promulgating the regulations pursuant to section 101(c) of this Act, the Office of Management and Budget shall further adjust the fiscal year 2019 discretionary spending limits to reflect the impact of those regulations, as estimated by the Department of Veterans Affairs, on the discretionary appropriations that are specified for those authorizations of appropriations in the Budget that the President submitted for that fiscal year under section 1105 of title 31 United States Code, and shall provide written notification to the Congress of such further adjustments.
 (c)Report to CongressNot later than 10 days after the date each year on which the President submits the budget request under section 1105 of title 31 United States Code, and also 10 days after the publication of the final rule previously referenced in this section, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses of Congress a report detailing the estimates of the resources required by the Department for those authorizations of appropriations, as forecast using the Enrollee Health Care Projections Model, or other methodologies used by the Department.
 (d)Adjustment of future discretionary spending limitsFor each fiscal year, the Office of Management and Budget shall further adjust the discretionary spending limits in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)) to reflect the transmittal of any formal and informal supplementals and amendments, as those terms are defined in section 110 of Office of Management and Budget Circular A–11, for those authorizations of appropriations and shall provide written notification to the Congress of such further adjustments within 15 days of such transmittal.
			